Citation Nr: 1026149	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  09-04 889	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska

THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to service connection for prostatitis.  

4.  Entitlement to service connection for left varicocele.  

5.  Entitlement to service connection for epididymitis.  

6.  Entitlement to service connection for ganglion cyst of the 
left leg.  

7.  Entitlement to an initial rating higher than 30 percent for 
major depressive disorder.  

8.  Entitlement to an initial compensable rating before June 2, 
2009, and an initial rating higher than 10 percent from June 2, 
2009, for degenerative disc disease of the cervical spine.  

9.  Entitlement to an initial compensable rating for 
regurgitation of the aortic, mitral, and pulmonic valves.  
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1982 to October 2006.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions in September 2007 and in October 2007 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Anchorage, Alaska.

While on appeal, in a rating decision in January 2009, the RO 
increased the initial rating for the service-connected major 
depressive disorder to 30 percent, effective in November 2006.  
In a rating decision in July 2009, the RO increased the initial 
rating for the service-connected degenerative disc disease of the 
cervical spine to 10 percent, effective June 2. 2009.  The 
Veteran continued his appeal for higher initial ratings for these 
disabilities.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The claim of service connection for prostatitis and the claim for 
an initial compensable rating for regurgitation of the aortic, 
mitral, and pulmonic valves are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.




FINDINGS OF FACT

1.  There is no competent medical evidence of current bilateral 
hearing loss for the purpose of VA disability compensation.  

2.  There is no competent medical evidence of current hepatitis 
C.

3.  There is no competent medical evidence of a current left 
varicocele.

4.  There is no competent medical evidence of current 
epididymitis.   

5.  There is no competent medical evidence of a current ganglion 
cyst of the left leg.   

6.  Since the effective date of service connection, major 
depressive disorder is shown to be productive of a disability 
picture that equates to occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to various symptoms; his disability 
picture is without evidence of occupational and social impairment 
with reduced reliability and productivity, due to such symptoms 
as flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment, impaired abstract thinking, and difficulty in 
establishing and maintaining effective work relationships.

7.  Before June 2, 2009, degenerative disc disease of the 
cervical spine was  manifested by pain, normal range of motion 
(forward flexion to 45 degrees, extension to 45 degrees, lateral 
flexion (left and right) to 45 degrees each, and rotation (left 
and right) to 80 degrees each), and X-ray findings of 
degenerative disc disease and mild scoliosis; there was no 
objective evidence of muscle spasm, guarding, or localized 
tenderness; and there was no objective evidence of incapacitating 
episodes or neurologic deficit affecting the upper extremities.

8.  From June 2, 2009, the degenerative disc disease of the 
cervical spine is manifested by pain, limitation of motion of 
range of motion (forward flexion to 55 degrees, extension to 35 
degrees, lateral flexion (left and right) to 30 degrees each, and 
rotation (left and right) to 70 degrees each), and X-ray findings 
of degenerative disc disease and mild scoliosis; there is no 
objective evidence of muscle spasm or guarding severe enough to 
have resulted in an abnormal gait or spinal contour, which was 
not detected on physical examination; there is no objective 
evidence of incapacitating episodes or neurologic deficit 
affecting the upper extremities.


CONCLUSIONS OF LAW

1.  A hearing loss disability was not due to disease or injury 
incurred in or aggravated by active service, and hearing loss of 
the sensorineural type may not be presumed to have been incurred 
during active duty.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).  

2.  Hepatitis C was not due to disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2009).  

3.  Left varicocele was not due to disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).  

4.  Epididymitis was not due to disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2009).   

5.  Ganglion cyst of the left leg was not due to disease or 
injury incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).  

6.  The criteria for an initial rating higher than 30 percent for 
major depressive disorder have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9434 (2009).

7.  The criteria for an initial compensable rating before June 2, 
2009, and an initial rating higher than 10 percent from June 2, 
2009, for degenerative disc disease of the cervical spine, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5243 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, S. Ct. 1696 
(2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

On the claims of service connection, the RO provided pre-
adjudication VCAA notice by letter, dated in January 2007.  The 
notice included the type of evidence to substantiate the claims 
of service connection, namely, evidence of an injury or disease 
or event, causing an injury or disease, during active service; 
evidence of current disability; and evidence of a relationship 
between the current disability and the injury or disease or 
event, causing an injury or disease, during active service.  

The Veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records, or with his authorization VA would 
obtain any such records on his behalf.  The notice included the 
provisions for the effective date of the claims and for the 
degree of disability assignable. 

As for content and timing of the VCAA notice, the document 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 
473 (notice of the elements of a claim for service connection). 

On the claims for a higher initial rating for major depressive 
disorder and degenerative disc disease of the cervical spine, 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
service connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice is intended 
to serve has been fulfilled.   


Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable in the claim for an initial 
higher rating, following the initial grant of service connection.  
Dunlap v. Nicholson, 21 Vet. App. 112, 116- 117 (2007); Goodwin 
v. Peake, 22 Vet. App. 128 (2008).Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also made 
reasonable efforts to identify and obtain relevant records in 
support of the claims.  38 U.S.C.A. § 5103A (a), (b) and (c).  
The RO has obtained service treatment records and private 
treatment records specified by the Veteran, including the records 
from Providence Kodiak Island Medical Center and Kodiak Island 
Medical Associates.  He has not identified any additionally 
available evidence for consideration in his appeal.  

Further, VA has conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A. § 5103(A)(d).  The 
Veteran was afforded VA examinations in March 2007 (general 
medical, audiology, and mental disorders) and in June 2009 (spine 
and mental disorders).  

As there is no indication of the existence of additional evidence 
to substantiate the claims, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claims is required to comply with the duty to assist.  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran who served for ninety days develops hearing loss 
of the sensorineural type to a degree of 10 percent or more 
within one year from separation from service, service connection 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.



Hearing Loss 

The Veteran asserts that hearing loss was documented in service.  
The Veteran served on active duty from December 1982 to October 
2006.  Service treatment records show that the Veteran underwent 
several audiological evaluations.  At the time of his military 
retirement examination in October 2006, audiometric testing 
revealed the pure tone thresholds, in decibels, at 500, 1000, 
2000, 3000, 4000, and 6000 Hertz of 5, 0, 5, 5, 30, and 20, 
respectively, in the right ear; and of 5, 0, 0, 20, 35 and 30, 
respectively, in the left ear.  In the summary of defects and 
diagnoses on the physical examination report, it was noted that 
the Veteran had hearing loss.  

After service, on VA audiology examination in March 2007. The 
Veteran complained of hearing impairment with his left ear 
because of exposure to noise from driving boats and from using 
pneumatic tools to maintain boats in the Coast Guard.  He stated 
that he was required to be on the shooting range every six 
months, and his left ear was closer to the report of the weapon 
he was firing.  He denied non-military occupational noise 
exposure, and recreational noise exposure consisted of occasional 
hunting.  The examiner noted from a review of service treatment 
records that all audiograms through July 2000 were within normal 
limits and that an audiogram at the time of separation from 
service was not located in the file.  

Audiometric testing revealed the pure tone thresholds, in 
decibels, at 500, 1000, 2000, 3000, and 4000 Hertz of 5, 0, 0, -
5, and 20, respectively, in the right ear; and of 5, 0, 0, 20, 
and 35, respectively, in the left ear.  The speech recognition 
scores, using the Maryland CNC, were 100 percent in each ear.  
The diagnosis hearing within normal limits for the right ear and 
for the left ear through 3000 Hertz, with mild sensorineural 
hearing loss at 4000-6000 Hertz in the left ear.  The audiologist 
stated that the threshold configuration suggested the effects of 
noise exposure, with left ear thresholds poorer possibly due to 
greater exposure to noise while firing a weapon.  



One of the requirements for service connection is that the 
claimed disability currently exists.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  Although the October 2006 military separation 
physical examination report noted a defect of hearing loss, there 
were no objective findings of hearing loss under 38 C.F.R. 
§ 3.385 during service, and after service there are no audiograms 
to show evidence of a hearing loss disability that meets the 
regulatory standards of 38 C.F.R. § 3.385. 

As the record now stands, there is no satisfactory proof that the 
Veteran has a current hearing loss disability that meets the VA 
standard of hearing disability under 38 C.F.R. § 3.385, that is, 
an auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz of 40 decibels or greater; or auditory 
thresholds for at least three of the tested frequencies of 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC Test of less than 94 percent.  

In the absence of proof of present hearing loss disability under 
38 C.F.R. § 3.385, there is no valid claim of service connection 
for hearing loss.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Regarding the Veteran's statements to the effect that he has 
hearing loss that is attributable to noise exposure during 
service, although he is competent to describe such symptoms as 
hearing difficulty, a hearing loss disability is not a condition 
under case law that has been found to be capable of lay 
observation, and the determination as to the presence of hearing 
loss disability therefore is medical in nature, that is, not 
capable of lay observation.  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 303 
(2007) (Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not medical 
in nature and is capable of lay observation).



Also, under certain circumstances, lay evidence may establish a 
diagnosis of a simple medical condition.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when a layperson is competent to identify the medical 
condition (noting, in a footnote, that sometimes the layperson 
will be competent to identify the condition where the condition 
is simple, for example a broken leg, and sometimes not, for 
example, a form of cancer)).

In this case, the diagnosis of a hearing loss disability is based 
on the results of audiology testing that meet the standard of a 
hearing loss disability under 38 C.F.R. § 3.385.  For this 
reason, a hearing loss disability is not a simple medical 
condition that a lay person is competent to identify as a lay 
person is not qualified through education, training, or 
experience to interpret audiology testing, and the Board 
determines that a hearing loss disability is not a simple medical 
condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).  For this reason, the Board rejects Veteran's statements 
as competent evidence to substantiate the claim that he has a 
current hearing loss disability under 38 C.F.R. § 3.385.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Although the Veteran is not competent to declare that he has 
hearing loss disability for the purpose of VA disability 
compensation, he is competent to describe the symptoms of hearing 
loss.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (Lay 
testimony is competent with regard to symptoms of an injury or 
illness, but not that the veteran had a particular injury or 
illness.).

Where as here, the determinative question involves a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, as here, or there 
is a question of medical causation, that is, medical evidence of 
an association or link between hearing loss and an injury, 
disease, or event in service, where a lay assertion on medical 
causation is not competent evidence, Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993), competent medical evidence is required to 
substantiate the claim.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159.  
The competent medical evidence of record on the question of 
whether the Veteran has a current hearing loss disability under 
38 C.F.R. § 3.385 opposes, rather than supports, the claim.

As the Board may consider only competent independent medical 
evidence to support its findings as to a question involving a 
medical diagnosis, which is not capable of lay observation or the 
claimed disability is not a simple medical condition, or there is 
a question of medical causation, where a lay assertion on medical 
causation is not competent evidence, and as there is no 
favorable, competent medical evidence to support the claim as 
articulated above, the preponderance of the evidence is against 
the claim and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).

Hepatitis C, Left Varicocele, Epididymitis, and Ganglion Cyst of 
Left Leg

The Veteran claims that his service treatment records show that 
he had the conditions of hepatitis C, a left varicocele, 
epididymitis, and a ganglion cyst of the left leg in service.  

The service treatment records show that in May 1986 the Veteran 
complaint of left lower quadrant pain and the diagnosis was left 
epididymitis.  Epididymitis was again documented in July 1987 and 
in August 1987.  In December 1987, when he was seen for 
complaints of epididymitis, there was a discussion regarding 
surgical removal of a left varicocele.  In September 1988, the 
Veteran was admitted for evaluation of a fever of unknown origin.  
He underwent laboratory tests, and a hepatitis battery was 
negative.  The final diagnosis was resolving hepatitis, not type 
A or type B; probably non-A or non-B hepatitis.  (However, 
various service records thereafter inexplicably cite to a 
diagnosis of hepatitis C following abnormal liver function tests 
in 1988/89, which reportedly resolved with no recurrence.)  



In May 1989, the Veteran was noted to have a symptomatic left 
varicocele.  Possible surgery to explore the inguinal region was 
discussed by the urology clinic in June 1989.  Also in June 1989 
the Veteran was evaluated in the internal medicine clinic for 
symptoms of malaise with episodes of flushing of face and skin 
but no fever.  The examiner stated that the symptoms were 
unrelated to a diagnosis of hepatitis.  There was a diagnosis of 
epididymitis in August 1989.  In December 1989, a left varicocele 
was noted.  In a consultation report from the urology clinic in 
February 1990 the Veteran was asymptomatic with no obvious left 
varicocele.  In February 1993 tuberculosis screening, the Veteran 
indicated that he had had hepatitis or liver problems, and 
reported that he was told he had hepatitis C but was taking 
Seldane at the time and believed his problems were due to that 
medication.  In December 1997, the Veteran was diagnosed with 
history of questionable hepatitis C.  The examiner noted that the 
Veteran had informed him of having been diagnosed with hepatitis 
C in 1989, so a hepatitis A, B, and C panel was then ordered.  On 
the typewritten record was a handwritten note indicating that the 
hepatitis A, B, and C screen was negative.  In 1998, records 
indicate that the Veteran was given a provisional diagnosis of 
hepatitis; it was noted in his history that he reportedly had 
hepatitis C diagnosed in 1993 and had elevated liver function 
tests in the last four years.  In April 1998, there was a 
diagnosis of left lower quadrant tenderness; possible 
epididymitis versus prostatitis versus diverticulitis.  
Laboratory reports dated in July 1999 indicate the absence of 
antibodies to hepatitis C virus (which the reportedly did not 
rule out infection with the virus, and repeat testing was 
recommended if infection was strongly recommended).  In a 
consultation report of August 2000, it was noted that the Veteran 
had previously been worked up for chronically elevated liver 
function tests, which included a negative hepatitis panel, 
including hepatitis C.  

In April 2006, X-rays of the left knee showed a large area of 
ossification consistent with an unfused apophysis at the tibial 
attachment of the patellar tendon on the left.  The Veteran 
subsequently underwent arthroscopy of the left knee, with a pre- 
and post- diagnosis of large tibial ossicle, secondary to Osgood-
Schlatter.  The ossicle was removed surgically.  

In October 2006, there was a diagnosis of hepatitis by history as 
told to Veteran.  A laboratory test was ordered to rule in/out 
hepatitis C, and a handwritten note on the typewritten report 
indicated that the test was negative.  At the time of the 
military separation physical examination in October 2006, there 
was a diagnosis of questionable hepatitis C by history.  

After service, the records do not support the Veteran's claims 
that his conditions are chronic or recurrent.  There is no 
objective evidence of current findings regarding hepatitis C, a 
left varicocele, epididymitis, and a ganglion cyst of the left 
leg.  

On VA examination in March 2007 to evaluate the claimed 
conditions, the examiner noted the service treatment records that 
referred to epididymitis and a hydrocele above the left testicle, 
and remarked that the Veteran had had no further evaluation or 
problems for the genitourinary conditions since 1998.  He also 
noted the service treatment records that indicated the Veteran 
had abnormal liver function tests in 1998 with continued 
intermittently elevated liver function tests without any record 
of hepatitis C virus counts or screenings.  The examiner reviewed 
whether the Veteran had any risk factors for hepatitis C.  
Laboratory testing for hepatitis C, which was conducted on that 
day, was negative.  Further, physical examination revealed normal 
male genitalia with no hydrocele above the left testicle and no 
signs or symptoms epididymitis.  

As for the left knee, the examiner noted the medical reports of 
left knee surgery and the finding of a large ossicle at the 
insertion of the quadriceps tendon to the tibia.  On physical 
examination, the examiner found that the left knee at the 
insertion of the quadriceps tendon was tender.  

In the final assessment, the examiner stated that there were no 
reports found to confirm a diagnosis of hepatitis C; that 
epididymitis and a varicocele in the left scrotum were not 
evident that day; and that a left leg ganglion cyst referred to 
the Osgood-Schlatter disease for which the Veteran had undergone 
surgery.  


The Board notes, however, that the RO subsequently granted 
service connection for Osgood-Schlatter's disease of the left leg 
in a September 2007 rating decision, and assigned a disability 
rating that contemplates left knee symptomatology in relation to 
the disease and to the residuals of knee surgery.  

On VA psychiatric examination in March 2007, the examiner noted a 
long history of alcohol abuse and the Veteran's' history of 
elevated liver function tests.  He stated that the Veteran did 
not have hepatitis C, but suspected that he suffered from 
alcoholic liver disease.  

Private medical records also do not show the presence of 
hepatitis C, a left varicocele, epididymitis, or a ganglion cyst 
of the left leg.  Records of Kodiak Island Medical Associates 
show that in March 2007 history included left knee surgery in the 
previous year to remove a prominent tibial tuberosity of the left 
knee.  There was also a history of hospitalizations included one 
to investigate elevated liver function tests felt to be due to 
non-A, non-B hepatitis, and the Veteran subsequently tested 
negative for hepatitis C.  In December 2007, in Merchant Marine 
Physical Examination Report, completed by Kodiak Island Medical 
Associates, when asked whether the Veteran had or ever suffered 
from Hepatitis A, B, or C, or other illness or disability not 
listed (the genitourinary system was not a listed section), the 
examiner marked the "no" box corresponding to each impairment.  
In another report of December 2007 by the same medical provider, 
it was noted that the Veteran reported a surgical history of 
having had tuberal plateau shaving of the left leg in June 2006 
for Osgood-Schlatter's.  

On follow-up clinical records at Kodiak Island Medical 
Associates, dated in 2008, there were no complaints, findings or 
diagnosis of hepatitis C, a left varicocele, epididymitis, or a 
ganglion cyst of the left leg.  A genitourinary examination in 
May 2008 was negative.  In December 2008, the Veteran was 
evaluated for a complaint of left lower quadrant pain.  His 
diagnosis was prostatitis or prostadynia, and there were no 
findings relevant to a left varicocele or epididymitis.  


As the record now stands, there is no satisfactory proof that the 
Veteran has current diagnoses of hepatitis C, a left varicocele, 
epididymitis, or a ganglion cyst of the left leg.  In the absence 
of proof of present disability, there is no valid claim of 
service connection for hepatitis C, a left varicocele, 
epididymitis, or a ganglion cyst of the left leg.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Regarding the Veteran's statements to the effect that he has the 
claimed conditions, although he is competent to describe such 
symptoms as pain and discomfort that may or may not be associated 
with the claimed conditions, none of the conditions at issue is a 
condition under case law that has been found to be capable of lay 
observation, and the determination as to the presence of 
hepatitis C, a left varicocele, epididymitis, and a ganglion cyst 
of the left leg therefore is medical in nature, that is, not 
capable of lay observation.  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 303 
(2007) (Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not medical 
in nature and is capable of lay observation).

Also, under certain circumstances, lay evidence may establish a 
diagnosis of a simple medical condition.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when a layperson is competent to identify the medical 
condition (noting, in a footnote, that sometimes the layperson 
will be competent to identify the condition where the condition 
is simple, for example a broken leg, and sometimes not, for 
example, a form of cancer)).  

In this case, a diagnosis of hepatitis C is based on results of 
laboratory testing, and diagnoses of a left varicocele, 
epididymitis, and a ganglion cyst of the left leg are based on 
evaluation by medical professionals trained to identify the 
particular conditions through physical examination.  

For this reason, the conditions are not simple medical conditions 
that a lay person is competent to identify, because a lay person 
is not qualified through education, training, or experience to 
interpret laboratory tests or to diagnose a varicocele, 
epididymitis, and ganglion cyst, and the Board determines that 
the conditions at issue are not simple medical conditions.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For 
this reason, the Board rejects Veteran's statements as competent 
evidence to substantiate the claims that he currently has 
hepatitis C, a left varicocele, epididymitis, and a ganglion cyst 
of the left leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

Although the Veteran is not competent to declare that he has 
hepatitis C, a left varicocele, epididymitis, and a ganglion cyst 
of the left leg for the purpose of VA disability compensation, he 
is competent to describe the symptoms of such conditions such as 
pain and discomfort.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (Lay testimony is competent with regard to symptoms of an 
injury or illness, but not that the veteran had a particular 
injury or illness.).

Where as here, the determinative question involves a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, as here, or there 
is a question of medical causation, that is, medical evidence of 
an association or link between the claimed conditions and an 
injury, disease, or event in service, where a lay assertion on 
medical causation is not competent evidence, (see Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)), competent medical evidence is 
required to substantiate the claim.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159.  
The competent medical evidence of record on the question of 
whether the Veteran currently has hepatitis C, a left varicocele, 
epididymitis, and a ganglion cyst of the left leg opposes, rather 
than supports, the claims.



As the Board may consider only competent independent medical 
evidence to support its findings as to a question involving a 
medical diagnosis, which is not capable of lay observation or the 
claimed disability is not a simple medical condition, or there is 
a question of medical causation, where a lay assertion on medical 
causation is not competent evidence, and as there is no 
favorable, competent medical evidence to support the claims as 
articulated above, the preponderance of the evidence is against 
the claims of service connection for hepatitis C, a left 
varicocele, epididymitis, and a ganglion cyst of the left leg and 
the benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

II.  Higher Ratings

Rating Principles

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505 (2007).
Major Depressive Disorder

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  

Further, when evaluating the level of disability from a mental 
disorder, the rating agency shall consider the extent of social 
impairment, but shall not assign an evaluation based solely on 
the basis of social impairment.  The focus of the rating process 
is on industrial impairment from the service-connected 
psychiatric disorder, and social impairment is significant only 
insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 
4.130.  

Major depressive disorder is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9434.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of the 
term "such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  

Accordingly, the evidence considered in determining the level of 
impairment from major depressive disorder under 38 C.F.R. § 4.130 
is not restricted to the symptoms provided in Diagnostic Code 
9434.  Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).


The Veteran's major depressive disorder has been rated as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
ever since service connection was established effective in 
November 2006.  The criteria for Diagnostic Code 9434, for major 
depressive disorder, are as follows.  

The criteria for a 30 percent rating are occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

The criteria for the next higher rating, a 50 percent rating, are 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  DSM-IV at 32.  GAF scores ranging from 61 to 70 
reflect mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

In this case, as will be discussed, the Board has given 
consideration to the propriety of "staged ratings" for the 
major depressive disorder over the period of time since service 
connection became effective in November 2006.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board concludes that the 
evidence does not show the Veteran's disability approximating the 
criteria for an initial rating higher than 30 percent at any 
period considered in this appeal.  

The Veteran was discharged from military service in October 2006, 
and his claim for service connection for a psychiatric disorder 
was received in November 2006.  On that claim, he indicated that 
he was still on medications for a variety of mental problems, to 
include chronic anxiety disorder with panic attacks and 
agoraphobia, adjustment disorder, and obsessive compulsive 
disorder.  

In a private report, dated in February 2007, W.J., M.D., noted 
the Veteran's complaints of anxiety and sleep.  It was noted that 
the Veteran's motivation to do things and his interest in things 
were fairly good and that his appetite was normal to slightly 
decreased.  The Veteran described problems in falling asleep and 
his concentration was lower than normal.  He worried a lot about 
his son who had a terminal illness and about his job.  After 
retiring from the military, he recently began working with the 
local harbormaster's office.  On a mental status examination, he 
was casually dressed and cooperative.  There was no unusual 
psychomotor movement and he was alert and oriented.  His mood was 
tense and anxious, which also described his affect.  His speech 
was of normal rate and tone without articulation problems.  He 
recalled three objects out of three on memory and concentration 
testing.  His judgment was fair by life history and his form of 
thought was linear to questioning.  He was negative for suicidal 
or homicidal ideation, hallucinations, and gross delusions.  The 
diagnoses were generalized anxiety disorder and alcohol 
dependence.  The GAF score was 60 currently and 65 in the past 
year.  The physician prescribed medications to treat anxiety and 
sleeping problems.  



On VA examination in March 2007, the examiner noted the Veteran's 
report of anxiety while in the military, where he was admitted to 
a psychiatric unit for a month in 1993 to treat obsessive 
compulsive disorder.  The examiner also noted that the Veteran 
had recently sought psychiatric treatment (three weeks prior to 
the examination), and his prescribed medications had been 
somewhat helpful.  The Veteran complained of anxiety and 
depression.  He indicated that his energy was good but he had 
little initiative.  He slept poorly.  He felt better when he was 
at work, because his mind stayed occupied.  He had been married 
for 25 years.  He spent most of his leisure time caring for his 
son, whose disease was worsening.  

On mental status examination, the Veteran appeared casually 
groomed and dressed.  He related to the examiner in a pleasant 
and friendly manner.  His speech was of normal rate and tone.  He 
denied any hallucinations, delusions, suicidal or homicidal 
ideation, or intrusive thoughts.  His affect was appropriate.  He 
was alert and oriented.  His memory was good, as was his fund of 
knowledge.  His insight was fair to poor (he minimized or 
rationalized his use of alcohol), and his judgment was good.  The 
examiner commented that his ongoing use of alcohol would worsen 
his insomnia and his affective and anxiety symptoms.  The 
diagnoses were alcohol abuse and major depressive disorder, 
recurrent.  The GAF score was 60.  He was competent to manage his 
own benefits.  

A private medical record dated in March 2007 from Kodiak Island 
Medical Associates indicates in a review of systems that the 
Veteran's energy level and mood was good and his sleep was 
generally pretty good.  

In a Merchant Marine Physical Examination Report, completed by 
Kodiak Island Medical Associates, dated in December 2007, when 
asked whether the Veteran had or ever suffered from psychiatric 
disorder, depression, attempted suicide, alcohol abuse, drug 
abuse, and loss of memory, the examiner marked the "no" box 
corresponding to each impairment.  



Additional private medical report from Kodiak Island Medical 
Associates in 2008 show that the veteran was diagnosed with and 
treated for insomnia.  In April 2008, the Veteran reported that 
his insomnia was doing well on medication.  Also at that time a 
depression screen was positive for questionable seasonal 
affective disorder with no suicidal or homicidal ideations.  A 
depression screen in May 2008 was negative.  

On VA examination in June 2009, the Veteran complained that his 
feelings of depression and anxiety had worsened since the last VA 
examination.  The Veteran claimed that he quit drinking alcohol 
two years previously, but the examiner noted that on a February 
2008 hospital admission the Veteran reported to have been 
drinking 7 to 21 drinks per week.  His social situation was very 
stressful, as he continued to care full-time (under a state 
program) for his adult son who was wheelchair bound.  Otherwise, 
he sang and played in a band about three times a week.  His wife 
was also disabled with physical and mental impairments, as was 
their daughter who suffered from depression.  It was noted that 
the Veteran found it helpful to talk things over with a private 
psychiatrist every two months.  Currently, the Veteran felt 
anxious and depressed with chronic fatigue and decreased 
initiative.  He struggled to remain active.  Subjectively, his 
memory and concentration were worse.  He denied any history of 
psychotic symptoms.  

As for his social functioning, the Veteran lived with his wife 
and daughter and his son living nearby.  He had no close friends.  
He had previously enjoyed fishing and hiking but had not 
participated in such activities in the past two years.  His 
primary leisure pursuits consisted of singing, writing songs, and 
playing guitar.  He also enjoyed reading about music.  His mental 
status examination findings were very similar to those of the 
previous VA examination.  

In the assessment, the examiner remarked that the Veteran was not 
taking anti-depressants or anti-anxiety medications at that time 
and that he only took medication to help him to fall asleep.  He 
had concerns that the Veteran was underreporting his alcohol 
intake, because use of alcohol would worsen his sleep pattern and 
symptoms of anxiety and depression.  
The examiner remarked that he did not see alcohol use as being 
secondary to the Veteran's depression.  The examiner noted that 
the Veteran's social situation was extremely stressful and that 
it appeared that symptoms had worsened since the previous 
examination in 2007.  The examiner assigned a GAF score of 57.  
The diagnoses were the same as those of the previous VA 
examination, and the Veteran was again found to be competent.  

In reviewing the medical evidence, the Veteran's GAF scores 
ranged from 57 to 65, reflective of mild to moderate symptoms, 
which included impairment from the Veteran's alcohol abuse which 
the VA examiner found to be worsening his symptoms of depression.  
In fact, the examiner believed the GAF score could be higher, by 
up to 10 points, if the Veteran curtailed his use of alcohol, 
which was not associated with the service-connected major 
depression.  

On the basis of the reports of the VA examinations the Veteran's 
social and occupational impairment from his service-connected 
major depressive disorder is characterized as no more than 
moderate.  The GAF scores in conjunction with the findings of VA 
and private evaluations show that the Veteran's symptoms are 
encompassed in the criteria for the current 30 percent rating.  
That is, the service-connected disorder is shown to be productive 
of a disability picture that equates to occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal).  

The disorder is shown to consistently be productive of the 
following criteria that are characteristic of the type and 
severity of a disorder for which a 30 percent disability rating 
is most appropriate:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep impairment, 
mild memory loss (such as forgetting names, directions, recent 
events).




The disorder is not shown to consistently be productive of the 
following criteria that are characteristic of the type and 
severity of a disorder for which a 50 percent disability rating 
would be warranted:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; and difficulty in establishing and 
maintaining effective work and social relationships.   

Considering the psychiatric symptomatology, the severity of the 
Veteran's major depressive disorder is consistent with the 
assignment of a 30 percent disability rating.  And the 
psychiatric symptomatology is not to a degree that more nearly 
approximates the schedular criteria for a 50 percent rating.

For the reasons expressed, the symptomatology associated with the 
rating criteria under the General Rating Formula and 
symptomatology associated with the diagnosis of major depressive 
disorder under the DSM-IV do not more nearly approximate or 
equate to occupational and social impairment, resulting in 
reduced reliability and productivity for the next higher rating. 

As the preponderance of the evidence is against an initial 
disability rating higher than 30 percent for major depressive 
disorder, the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).

Degenerative Disc Disease of the Cervical Spine

From the effective date of service connection, degenerative disc 
disease of the cervical spine has been rated as noncompensable 
for the period before June 2, 2009, and 10 percent for the period 
from June 2, 2009, under 38 C.F.R. § 4.71a, Diagnostic Code 5243.




In evaluating disabilities of the spine, the criteria is for 
application with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. § 4.71a, 
the General Rating Formula for Diseases and Injuries of the 
Spine.

The criteria for a 10 percent rating are forward flexion of the 
cervical spine greater than 30 degrees but not greater than 40 
degrees; the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour.  The criteria for a 20 
percent rating are forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; the combined 
range of motion of the cervical spine not greater than 170 
degrees; or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (intervertebral disc syndrome).

The criteria under the General Rating Formula for Diseases and 
Injuries of the Spine provide that normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees. 

Ankylosis is a condition in which the entire cervical spine is 
fixed in flexion or extension.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  

The record consists in relevant part of VA examinations in March 
2007 and in June 2009.  For the period before June 2, 2009, the 
objective evidence from the March 2007 VA examination shows that 
the Veteran had 45 degrees of forward flexion, with a combined 
range of motion of 340 degrees (forward flexion of 45 degrees, 
extension of 45 degrees, rotation to the left and right of 80 
degrees each, and lateral flexion to the left and right of 45 
degrees each).  
The range of motion findings remained the same, even with 
consideration of any pain on movement, pain on use, or pain 
during flare-ups.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  There are no other post-service records 
prior to June 2, 2009, that reflect findings in relation to 
limitation of motion of the cervical spine in terms of degrees.  
Moreover, there were no objective findings to demonstrate the 
presence of muscle spasm, guarding, or localized tenderness.  For 
example, at the time of the 2007 VA examination, the Veteran 
complained of cervical pain that bothered him mainly as crepitus 
with occasional tightness or pulling in the neck.  On 
examination, the examiner observed a pulling sensation at the 
endpoint of rotation and palpable crepitus over the lower 
cervical vertebra, but he did not notate any spasm, guarding or 
tenderness.  Therefore, an initial compensable rating is not 
warranted under Diagnostic Code 5243 for the period before June 
2, 2009.  

Likewise, for the period from June 2, 2009, an initial higher 
rating is not warranted under Diagnostic Code 5243.  Although the 
Veteran reported that the level of severity of his cervical spine 
condition was the same as that in March 2007, the VA examiner at 
the time of the June 2, 2009 examination observed that the 
Veteran's cervical spine range of motion was slightly worse.  
Specifically, range of motion testing showed forward flexion of 
55 degrees, extension of 35 degrees, rotation to the left and 
right of 70 degrees each, and lateral flexion to the left and 
right of 30 degrees each), and these range of motion findings are 
shown to have remained the same, even with consideration of any 
pain on movement, pain on use, or pain during flare-ups.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Thus, with a combined range of motion of 290 degrees, the 
Veteran's cervical spine disability is shown to approximate the 
criteria for a 10 percent rating and no higher.  He is also shown 
on the VA examination to have left and right spasm and guarding 
of the cervical spine, which also satisfies the criteria for a 10 
percent rating.  




Notwithstanding a brief notation on cervical spine X-rays taken 
in March 2007 of the presence of mild scoliosis (convexity to the 
right), the examiner in June 2009 specifically noted that the 
Veteran's current spasm and guarding are not severe enough to 
have resulted in an abnormal gait or abnormal spinal contour, 
neither of which were detected on inspection of the spine that 
showed a normal gait and no abnormal spinal curvatures.  
Therefore, the criteria for the next higher rating, or 20 
percent, are not met under Code 5243 for the period from June 2, 
2009.  

The General Rating Formula for Diseases and Injuries of the Spine 
also provides that any associated objective neurologic 
abnormalities are evaluated separately under an appropriate 
diagnostic code.  At the time of the VA examinations cited above, 
the Veteran had no complaints with regard to any neurologic 
abnormality in the upper extremities associated with the cervical 
spine disease, and the examiners found no abnormalities.  At the 
time of the March 2007 VA examination, muscle strength and 
sensory testing were both normal.  At the time of the June 2, 
2009 VA examination, motor, sensory, and reflex testing in the 
upper extremities was normal.  Therefore, although X-rays of the 
cervical spine completed in conjunction with the VA examinations 
showed spondylosis, multi-level encroachment, and disk space 
narrowing, a separate rating is not in order.  
 
Intervertebral disc syndrome is rated under either the General 
Rating Formula for Diseases and Injuries of the Spine, as 
discussed above, or the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever results in 
the higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.

The criteria for a 10 percent rating are intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least one week but less than two weeks during the past 12 
months.  The criteria for a 20 percent rating are intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks during 
the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  The accompanying notes 
to Diagnostic Code 5243 provide that an incapacitating episode is 
a period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.
 A review of the record shows that there is no medical evidence 
that contains objective findings of incapacitating episodes 
having a total duration of at least a week during the past twelve 
months.  In fact, there is no evidence of incapacitating episodes 
whatsoever.  The VA examiner in June 2009 specifically noted that 
there were no incapacitating episodes of spine disease.  
Therefore, a higher rating is not warranted under Diagnostic Code 
5243, for any period considered in this appeal, as it pertains to 
incapacitating episodes.

In conclusion, the Board has considered whether, since service 
connection was established, staged ratings may be assigned for 
separate periods of time based on the facts found, but the 
evidence shows that degenerative disc disease of the cervical 
spine is appropriately rated as noncompensable for the period 
before June 2, 2009 and is appropriately rated as 10 percent 
disabling for the period from June 2, 2009. 

As the preponderance of the evidence is against the claim for a 
higher rating, the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).  

Extraschedular Consideration 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does have 
the authority to decide whether a claim should be referred to the 
VA Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.  

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for a service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.  If the 
criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In comparing the disability level and symptomatology to the 
Rating Schedule, the degrees of disability with regard to the 
Veteran's major depressive disorder and cervical spine disability 
are contemplated by the Rating Schedule and the assigned 
schedular ratings are, therefore, adequate, and referral for an 
extraschedular rating is not required for any of the disabilities 
under 38 C.F.R. § 3.321(b)(1).   


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for hepatitis C is denied.  

Service connection for left varicocele is denied.  

Service connection for epididymitis is denied.  

Service connection for ganglion cyst of the left leg is denied.  

An initial rating higher than 30 percent for major depressive 
disorder is denied.  

An initial compensable rating before June 2, 2009, and an initial 
rating higher than 10 percent from June 2, 2009, for degenerative 
disc disease of the cervical spine is denied.  


REMAND

On the claim of service connection for prostatitis, on VA 
examination in March 2007 there was no evidence of prostatitis.  
In December 2008, the Veteran was diagnosed with prostatitis or 
prostadynia.  It was noted at that time that he had had similar 
symptoms in service in 1998.  As the evidence of record does not 
contain sufficient evidence to decide the claim, additional 
develop of the record is necessary under the duty to assist, 38 
C.F.R. § 3.159(c)(4).  
On the claim for increase for regurgitation of the aortic, 
mitral, and pulmonic valves, the Veteran was afforded VA 
examinations in March 2007 and in June 2009.  The VA examiner in 
March 200 did not conduct metabolic equivalents (MET) testing, 
which is required by the rating criteria of Diagnostic Code 7000, 
when evaluating valvular heart disease.  On VA examination in 
June 2009, the VA examiner noted that the Veteran's MET testing 
was greater than 6, which is too vague and thus inadequate for 
rating purposes.  Another VA examination is required.  38 C.F.R. 
§§ 3.159(c)(4), 4.2.
 
Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran for a VA 
examination to determine whether the 
Veteran has a prostate disorder and, if 
so, it is at least as likely as not that 
the prostate disorder is related to the 
in-service findings of prostatitis in 
February 1993 and in August, September, 
and December of 1997.  

The claims folder should be made available 
to the examiner for review.

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation. 

The claims folder should be made available 
to the examiner for review.



2.  Afford the Veteran a VA examination to 
determine the current severity of the 
service-connected valvular heart disease.  
The examination should include METS 
testing unless medically contraindicated.  

The METs testing should be expressed 
as either:  greater than 10 METs; 
greater than 7 METs, but not greater 
than 10 METs; greater than 5 METs, 
but not greater than 7 METs; or 
greater than 3 METs, but not greater 
than 5 METs.  

If METs testing is medically 
contraindicated, the examiner is asked to 
estimate the Veteran's level of activity 
and supported by specific examples, such 
as the ability to climbing stairs or to 
shovel snow. 

The estimate METs testing should be 
expressed as either: 

Greater than 10 METs; greater than 7 
METs, but not greater than 10 METs; 
greater than 5 METs, but not greater 
than 7 METs; or greater than 3 METs, 
but not greater than 5 METs. 

The examiner should also comment as to the 
following: a) any evidence of cardiac 
hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-
ray; b) any left ventricular dysfunction 
(in percentage terms of ejection 
fraction); c) the frequency and duration 
of any episodes of congestive heart 
failure; and d) any requirement for 
continuous medication.  

If any such findings are determined to be 
attributable to a cardiovascular disorder 
other than the service-connected valvular 
heart disease, the examiner must so state 
and also clarify exactly which findings 
are attributable to the service-connected 
disability. 

3.  After the above development is 
completed, adjudicate the claims.  If any 
benefit remains denied, furnish the 
Veteran a supplemental statement of the 
case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


